DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted June 18, 2021. The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 3-12, 14-18, 21, and 22 are currently pending.

Response to Arguments
2.	Applicant argues Österling fails to teach turning some symbols on and some symbols off in a subframe. The Examiner has carefully considered this point, but respectfully disagrees. Whereas Österling teaches controlling the amplifier for the duration of a sub-unit, or subframe, (e.g. [0035]), Österling also teaches controlling the amplifier per symbol within a sub-unit. For instance, paragraph [0037] reads:
“The MAC 310 scheduler of the RBS 300 of the invention can also enable signalling [sic] to the PA 325 of the output power used per symbol within a sub-unit, to allow "micro-sleep" of the PA 325 during unused symbols.”

Österling explicitly teaches controlling the amplifier at a resolution smaller than a sub-unit (i.e. “per symbol within a sub-unit”) for the purposes of allowing “micro-sleep.” This micro-sleep period is a portion of the sub-unit wherein the amplifier is turned off. This is elaborated more in paragraph [0039], which reads:
As shown in FIG. 3, in one embodiment there is comprised in the RBS 300 a control unit 320 for the PA 325, and in one embodiment of the base station 300 of the invention, the MAC scheduler 310 informs the control unit 320 of the output power level of the power amplifier and of the level of a predefined error parameter in the power amplifier for the upcoming transmission period, and the control unit 320 sets the PA 325 accordingly. The signal sent from MAC scheduler 310 to the control unit 320 for the control of the PA 325 can comprise a set of values which are valid for the complete upcoming transmission period, or it may state a more fine-grained resolution, such as the output power level and the level of a predefined error parameter, such as the EVM, per OFDM symbol within the upcoming transmission period.


Applicant also argues that Österling cannot implement the feature of identifying, by the RF unit, whether the symbols include data because “the control information is already generated by the digital unit and RF unit does not need to identify whether the symbol includes data [sic]” (Remarks, p. 14). The Examiner has carefully considered this point, but respectfully disagrees. Österling teaches turning off the PA for symbols that do not include data (note, e.g., [0008]; output power is based on the traffic). Therefore, an indication to turn off the amplifier for a symbol is an identification that the respective symbol does not include data.
Applicant’s arguments are therefore not persuasive.

Claim Objections
3.	Claims 1 and 12 are objected to because of the following informalities: (1) claims 1 and 12 recite the limitation “wherein I/Q data samples of the first symbol and I/Q data samples of the second symbol” (claim 1, lines 23-24), which is understood as “wherein the I/Q data samples of the first symbol and the I/Q data samples of the second symbol”; (2) claim 12 recites the limitation “the second symbol in a sub-frame” (lines 6-7), which is understood as “the second symbol in [[a]] the sub-frame.” Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3-12, 14-18, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of copending Application No. 16/994056 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are anticipated by and/or obvious variants of the respective claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 12, and all dependent thereon, are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s original specification fails to provide adequate support for the configuration “to enable the bias applied to the power amplifier to be turned on and turned off within the same sub-frame.”


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1, 3, 7-9, 11, 12, 14, 18, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2011/0317606 (hereinafter “Österling”), in view of U.S. Publication No. 2009/0252108 (hereinafter “Watanabe”) and/or the non-patent literature document titled “Common Public Radio Interface (CPRI); Interface Specification” (hereinafter “CPRI-Spec”).

Regarding claims 1 and 12: Österling teaches a base station in an Orthogonal Frequency Division Multiple Access (OFDMA) wireless communication system, the base station comprising: a digital unit (see, e.g., figure 3, radio equipment controller (REC) 305.); and a Radio Frequency (RF) unit (see, e.g., figure 3, radio equipment (RE) 315.) configured to:
receive, from the digital unit, data samples of a first symbol and a second symbol in a sub-frame and symbol information regarding the first symbol and the second symbol in the sub-frame via an interface between the digital unit and the RF unit, wherein the symbol information indicates that the first symbol does not include data and that the second symbol includes data in the sub-frame (See, e.g., [0030]-[0039]; scheduler 310 informs the control unit 320 via an interface, symbols with and without data.),
based on the received symbol information, identify whether each of the first symbol and the second symbol includes data, based on identifying that the first symbol does not include data, control to enable a bias applied to a power amplifier to be turned off in a duration of the first symbol in the sub-frame, and based on identifying that the second symbol includes data, control to enable the bias applied to the power amplifier to be turned on in a duration of transmitting of signals corresponding to I/Q data samples of the second symbol in the sub-frame, wherein the RF unit is configured to enable the bias applied to the power amplifier to be turned on and turned off within the same sub-frame (See, e.g., [0030]-[0039]; for symbols within a transmission period, power amplifier 325 is controlled on and off based on the presence and lack of data.).
(See, e.g., [0003]-[0009].). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Wantanabe, such as the CPRI interface and protocol, within the system of Österling, in order to enable a variety of vendor components to be utilized in a base station (note, e.g., Wantanabe [0004]).
Alternatively or additionally1, CPRI-Spec teaches the transmission/reception of CPRI frames including IQ data samples and control signaling over a CPRI interface between a radio equipment (RE) unit and a radio equipment controller (REC) unit (See, e.g., pp. 5-6, 8-9, 24, and 27-31.). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of CPRI-Spec, such as the CPRI interface and protocol, within the system of Österling and/or Österling modified by Wantanabe, in order to enable a variety of vendor components to be utilized in a base station.
The rationale set forth above regarding the base station of claim 1 is applicable to the method of claim 12.

Regarding claims 3 and 14: Österling modified by Wantanabe and/or CPRI-Spec further teaches wherein the digital unit is further configured to generate the symbol information based on (See, e.g., Österling: [0033].).
The rationale set forth above regarding the base station of claim 3 is applicable to the method of claim 14.

Regarding claims 7 and 18: Österling modified by Wantanabe and/or CPRI-Spec further teaches wherein the received symbol information is in control signal received from the digital unit via the interface (See, e.g., Österling: [0030]-[0039].).
The rationale set forth above regarding the base station of claim 7 is applicable to the method of claim 18.

Regarding claim 8: Österling modified by Wantanabe and/or CPRI-Spec further teaches wherein the digital unit is further configured to identify that the first symbol does not include data based on schedule information provided by a scheduler included in the digital unit (See, e.g., Österling: [0030]-[0039]; note also figure 3, item 310.).

Regarding claim 9: Österling modified by Wantanabe and/or CPRI-Spec further teaches wherein the schedule information includes resource assignment information and the digital unit is further configured to identify that the first symbol does not include data based on the resource assignment information (See, e.g., Österling: [0030]-[0039; note the basis on traffic assignment, i.e. whether there is data.].

Regarding claims 11 and 22: Österling modified by Wantanabe and/or CPRI-Spec further teaches wherein the RF unit is further configured to identify the symbol information in a first CPRI (See, e.g., Österling: [0030]-[0039]; also Wantanabe: [0003]-[0009]; note the explanation set forth above regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claim 11.
The rationale set forth above regarding the base station of claim 11 is applicable to the method of claim 22.

13.	Claims 4-6, 10, 15-17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Österling, in view of Watanabe and/or CPRI-Spec, and in further view of U.S. Publication No. 2009/0067377 (hereinafter “Talukdar”).

Regarding claims 4 and 15: Österling modified by Wantanabe and/or CPRI-Spec may teach or imply (See, e.g., Österling: [0030]-[0039]; which symbols, i.e. “a number of symbols,” is indicated. See also CPRI-Spec: pp. 32 and 50), but fails to explicitly state wherein the symbol information includes at least one of: a position of the first symbol respective to the sub-frame, or a number of symbols not including data. To the extent this feature is not inherent to the system of Österling modified by Wantanabe and/or CPRI-Spec, or substantially taught therein, Talukdar nevertheless teaches various symbol indication techniques (See, e.g., [0034] and [0037].). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Talukdar, such as the indication functionality, within the system of Österling modified by Wantanabe and/or CPRI-Spec, in order to specify symbols.
The rationale set forth above regarding the base station of claim 4 is applicable to the method of claim 15.

Regarding claims 5, 6, 16, and 17: Österling modified by Wantanabe and/or CPRI-Spec, and further Talukdar, further teaches wherein the RF unit is further configured to determine a start time of turning-off of the bias of the power amplifier based on the position of the first symbol in the sub-frame (i.e. claim 5); and wherein the RF unit is further configured to determine duration of turning-off of the bias of the power amplifier based on the number of the symbols not including data  (i.e. claim 6) (See, e.g., CPRI-Spec: pp. 32 and 37. See also Talukdar: [0034] and [0037].). The motivation for modification set forth above regarding claim 4 is applicable to claims 5 and 6.
The rationale set forth above regarding the base stations of claims 5 and 6 is applicable to the methods of claims 16 and 17, respectively.

Regarding claims 10 and 21: Österling modified by Wantanabe and/or CPRI-Spec may teach or imply (See, e.g., Österling: [0030]-[0039]; which symbols, i.e. “a number of symbols,” is indicated. See also CPRI-Spec: pp. 27, 32, and 37), but fails to explicitly state wherein the symbol information includes bit information included in a specific position of a CPRI basic frame. To the extent this feature is not inherent to the system of Österling modified by Wantanabe and/or CPRI-Spec, or substantially taught therein, Talukdar nevertheless teaches various symbol indication techniques (See, e.g., [0034] and [0037].). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Talukdar, such as the indication functionality, within the system of Österling modified by Wantanabe and/or CPRI-Spec, in order to specify symbols.
The rationale set forth above regarding the base station of claim 10 is applicable to the method of claim 21.

Conclusion
14.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 






/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition to considering the teachings of CPRI-Spec as an alternative to the teachings of Wantanabe, it would have been obvious to one of ordinary skill in the art at the time of the invention to supplement the teachings of CPRI-Spec within the system of Österling modified by Wantanabe in order to ascertain guidance on the CPRI protocol (i.e. CPRI-Spec is an Interface Specification for CPRI). This rationale is relevant only to the extent Wantanabe does not adequately teach or inherently include the noted deficiencies of Österling.